Citation Nr: 1014471	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  06-39 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Chapter 30 education benefits in the amount of $1,539.47, to 
include whether the debt was properly created.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy 
from July 2000 to June 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 decision by the 
Committee on Waivers (COW) at the Muskogee, Oklahoma, 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA), which denied waiver of repayment of a 
valid debt.

When this case was previously before the Board in August 2008 
and again in June 2009, the issue was remanded to the RO, via 
the Appeals Management Center (AMC), in Washington, DC, for 
further evidentiary development.  The claim has now been 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran was in receipt of an advance payment of 
Chapter 30 educational benefits, in the amount of $1,539.47 
for enrollment at Shasta College for the school year of 
August 15, 2005 through September 30, 2005.  

2.  On August 15, 2005, the Veteran was not enrolled at 
Shasta College.  He neither returned the advance payment to 
the VA, nor did he notify the VA of his change in enrollment 
status, which resulted in an overpayment in the amount of 
$1,539.47.  
 
3.  The VA received notice of the Veteran's change in 
enrollment status on September 21, 2005, via an electronic 
notification from Shasta College.

4.  The Veteran was at fault in the creation of the 
overpayment of education benefits because despite the notice 
provided to him, he did not timely notify VA of his 
withdrawal from classes.  VA was not at fault in the creation 
of the overpayment of the education benefits.

5.  The failure of the Government to insist upon its right to 
repayment would result in unjust enrichment of the appellant, 
inasmuch as he accepted benefits to which he was not 
entitled, and failed to provide the VA with any evidence that 
would suggest that repayment of the debt would result in 
undue hardship.

6.  Collection of that indebtedness would not defeat the 
purpose of the education benefit program, or otherwise be 
inequitable.


CONCLUSIONS OF LAW

1.  The overpayment of Chapter 30 educational assistance 
benefits was not based on VA administrative error, but was 
based on the Veteran's change in enrollment status without 
his timely notifying the VA of such change, such that the 
debt is valid, and the overpayment was properly created. 38 
U.S.C.A. §§ 5112, 5302 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
1.956, 1.962, 3.102 (2009).

2.  Recovery of an overpayment of VA education benefits in 
the calculated amount of $1,539.47 is not against equity and 
good conscience, and waiver of recovery of the overpayment is 
denied.  38 U.S.C.A. §§ 5107, 5302 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 1.962, 1.963, 1.965, 3.102 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), is not applicable to claims for waiver of 
recovery of overpayment.  Barger v. Principi, 16 Vet. App. 
132, 138 (2002); see also Lueras v. Principi, 18 Vet. App. 
435 (2004) (VCAA does not apply to a waiver).  Thus, any 
discussion as to VCAA compliance is not required. 
Notwithstanding that VCAA is not controlling in these 
matters, the Board has reviewed the case for purposes of 
ascertaining that the Veteran has had a fair opportunity to 
present argument and evidence in support of his challenge to 
the validity of the overpayment.  However in this instance, 
the Board remanded this matter twice to afford certain 
evidentiary development, to include obtaining information 
from the Veteran regarding his financial status, information 
from the college regarding the circumstances of his 
disenrollment from classes effective August 15, 2005, a copy 
of a January 2006 letter regarding a request for a financial 
status report from the Veteran and other evidence pertinent 
to this claim.  

A special duty to assist letter was sent to the Veteran in 
August 2008, which advised him of evidence he needed to 
provide the VA, as well as the evidence the VA had and/or 
would provide in regards to this matter.  The Veteran did not 
submit any information requested from him and the RO 
confirmed that the January 2006 letter is not available as it 
was a computer generated document and thus not preserved in 
microfilm.  Additional evidence regarding the circumstances 
of the Veteran's withdrawal from classes on August 15, 2005 
was obtained via a report of contact dated in October 2008.  
In short, the Board concludes from that review that the 
requirements for the fair development of the appeal have been 
met in this case, where the Veteran failed to submit evidence 
requested from him which could have helped his case.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

II.  Overpayment-propriety of and entitlement to waiver 

An eligible Veteran is entitled to a monthly benefit for 
periods of time during which he is enrolled in, and 
satisfactorily pursuing, an approved program of education. 38 
U.S.C.A. § 3104 (West 2002); 38 C.F.R. § 21.7070 (2009). VA 
will pay educational assistance to an eligible Veteran while 
he is pursuing approved courses in a program of education. 38 
C.F.R. § 21.7130 (2009).

An overpayment is created when VA determines that a 
beneficiary or payee has received monetary benefits to which 
he or she is not entitled. See 38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.962.  An overpayment may arise from virtually any 
benefits program administered pursuant to VA law, including 
pension, compensation, dependency and indemnity compensation 
(DIC), educational assistance benefits and subsistence 
allowance, insurance benefits, burial and plot allowances, 
clothing allowance, and automobile or other conveyance and 
adaptive equipment allowances.  38 C.F.R. § 1.956(a).

The amount of overpayment of educational assistance paid to a 
Veteran constitutes a liability of that Veteran. 38 C.F.R. § 
21.7144(b) (2009).

A request for waiver of indebtedness must be made within 180 
days following the date of notice of the indebtedness issued 
by VA to the debtor.  38 C.F.R. § 1.962(b)(2).

The preliminary issue of the validity of a debt is a 
threshold determination that must be made prior to a decision 
on a request for waiver of the indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  VA's General Counsel has 
reinforced this obligation by interpreting that where the 
validity of a debt is challenged that issue must be developed 
before the issue of entitlement to waiver of the debt can be 
considered.  VAOGCPREC 6-98.

In order for the Board to determine that the overpayment was 
not properly created, such that the debt was not valid, it 
must be established that the Veteran was legally entitled to 
the benefits in question or, if there was no legal 
entitlement, then it must be shown that VA was solely 
responsible for the Veteran being erroneously paid benefits.  
Administrative errors include all administrative decisions of 
entitlement, whether based upon mistake of fact, 
misunderstanding of controlling regulations or instructions, 
or misapplication of law.  VAOPGPREC 2-90. Sole 
administrative error connotes that the appellant neither had 
knowledge of nor should have been aware of the erroneous 
award.  Further, neither the Veteran's actions nor his 
failure to act must have contributed to payment pursuant to 
the erroneous award. 38 U.S.C.A. § 5112(b) (9), (10) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.500(b)(2) (2008); Jordan v. 
Brown, 10 Vet. App. 171 (1997) (sole administrative error is 
not present if the payee knew, or should have known, that the 
payments were erroneous).  Thus, a finding of sole 
administrative error requires not only error on the part of 
VA, but that the beneficiary is unaware that the payments are 
erroneous.

The United States Court of Appeals for Veterans Claims 
(Court) noted that, "when an overpayment has been made by 
reason of an erroneous award based solely on administrative 
error, the reduction of that award cannot be made retroactive 
to form an overpayment debt owed to VA from the recipient of 
the erroneous award." Erickson v. West, 13 Vet. App. 495, 499 
(2000).  In other words, if a debt is the result solely of 
administrative error, the effective date of the reduction of 
benefits is the date of the last payment based on this error 
and, consequently, there would be no overpayment charged to 
the Veteran for an overpayment attributable to administrative 
error. 38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b) 
(2009).

Where, however, an erroneous award is based on an act of 
commission or omission by a payee or with the payee's 
knowledge, the effective date of the discontinuance of the 
erroneous payment is the date the award became erroneous, but 
not earlier than the date entitlement ceased.  38 U.S.C.A. § 
5112(b)(9); 38 C.F.R. § 3.500(b).

The general rules regarding the effective dates of reductions 
and discontinuances of VA benefits is found at 38 U.S.C.A. § 
5112. The specific rules with respect to discontinuance of VA 
education benefits are provided at 38 C.F.R. § 21.7135.  
Therein, it is provided that if a Veteran, for reasons other 
than being called or ordered to active duty, withdraws from a 
course, and there are no mitigating circumstances, VA will 
terminate or reduce educational assistance effective the 
first date of the term in which the withdrawal occurs. 38 
U.S.C.A. § 21.7135(e).  It is certainly clear from a review 
of the regulations regarding effective dates of reductions 
and discontinuances, that a Veteran will not receive 
education benefits during a period that he is not receiving 
education for which these benefits are paid.

In this case, the Veteran is requesting a waiver of an 
overpayment of Chapter 30 benefits in the amount of 
$1,539.47.  In a November 2005 letter, VA advised the Veteran 
that he was overpaid for his education assistance benefits in 
the amount of $1,539.47, that this was a debt the Veteran had 
to repay, and the letter informed him of his appellate 
rights.  Later in December 2005, the Veteran requested a 
waiver of this overpayment, which was timely received by the 
RO.  See 38 C.F.R. § 1.962(b)(2).  He is challenging not only 
the RO's February 2006 decision by the COW which denied the 
waiver, but also is challenging the validity of the debt.

The evidence reflects that after the Veteran sent an original 
application for education benefits pursuant to the Montgomery 
GI bill (i.e. Chapter 30 benefits) in July 2004, he attended 
Shasta College on a regular basis between August 2004 and May 
2005 and the payments regarding this attendance are not at 
issue.  

On June 6, 2005, the VA received an electronic notification 
from Shasta College requesting an advance payment for a 
period of enrollment beginning from August 15, 2005 and 
ending December 16, 2005.  

On September 21, 2005, the VA received an electronic 
notification from Shasta College which states that effective 
August 15, 2005, the Veteran withdrew from classes during the 
drop period.  

In November 12, 2005 the VA Debt Management Center sent the 
letter advising the Veteran that it had recently sent him a 
letter advising him of the change in his entitlement to 
educational benefits and as a result of this change, he had 
been paid $1539.47 more than he was entitled to receive.  
This letter also told him of his right to challenge the 
validity of this debt and to request waiver of it.  

In December 2005 the Veteran requested waiver of his debt.  
He notified the VA of an address, but provided no information 
as to his financial status, or any explanation as to why he 
was unable to pay the debt.  

In February 2006, the VA RO denied his request for waiver of 
the debt.  The RO explained that the debt was valid, pointing 
out that Chapter 30 benefits are not paid for periods of non 
attendance, courses dropped, or courses not counting towards 
the Veteran's degree.  The RO pointed out that the evidence 
showed him to have withdrawn from school and received no 
credit for the dropped courses, and that he provided no 
evidence of the withdrawal having been beyond his control.  
The RO also noted that he had not provided evidence to show 
how repaying the debt would result in undue hardship.  The RO 
noted that he had been sent a letter in January 2006 asking 
him to return a financial status report, but he failed to do 
so.  

In a March 2006 Notice of Disagreement (NOD) (not accepted by 
the RO due to lack of signature) a signed NOD received in 
June 2006, and in another statement received in July 2006, 
the Veteran alleged that the withdrawal was beyond his 
control, stating that he attended college for one month, and 
had even purchased books (costing about $700), but that when 
he went to attend one of his classes, he was advised that he 
was never enrolled.  He indicated that the college dropped 
him from the classes without his knowledge or else never 
enrolled him, for reasons that were not made clear to him.  
He also alleged that the college directly received the VA's 
advance payment of $1,539.47, and that he used his own credit 
card to reimburse the payment for books and registration.

A VA audit worksheet indicated that the amount of money paid 
by the VA for the school from August 15, 2005 through 
September 30, 2005 was $1,539.47 and that this remained the 
amount due, with no payments shown to have been made by the 
Veteran.  

An August 2006 VA internal e-mail indicates that telephonic 
contact with a VA Certifying Official from Shasta College 
revealed the Veteran had been dropped from the school on 
August 15, 2005, the first day, due to nonpayment.  

An October 2008 telephone contact with the same VA Certifying 
Official from Shasta College, indicates that the school 
records showed that the Veteran had paid for parking and 
campus fees by credit card, in the amount of $40.50.  He 
still owed $3225 for registration.  There was no record that 
he had paid $325 for his registration.  He was noted to have 
been enrolled in a 12 hour class term from August 15, 2005 to 
December 16, 2005 with no record of attendance for this term.  
The school records showed that the advance payment check was 
sent to the Veteran on August 9, 2005.  

In an October 2008 letter, the VA requested that the Veteran 
provide documentation of registration for the school term 
beginning August 15, 2005, as well as any other pertinent 
evidence regarding his finances to support his request for 
waiver and/or to challenge the validity of the debt.  He did 
not respond to this request.  

Based on review of the foregoing, the Board finds that the 
debt in the amount of $1,539.47 is valid.  The Veteran did 
not submit any evidence to support his claims that he 
actually paid for enrollment to the college or for books for 
that year, nor did he provide evidence that the college 
rather than him received the check for the $1,539.47 which is 
owed.  The college has provided evidence that he was dropped 
from its enrollment rolls for nonpayment of registration fees 
and also indicated that its records showed that the VA's 
check in the amount owed was sent to him.  Because the 
Veteran has not submitted evidence to support his contentions 
regarding his claims to have been dropped from enrollment 
without being made aware the reason why, as well as his 
contentions that the school rather than he received the check 
for the amount owed, the Board finds that his contentions are 
not credible.  Thus the preponderance of the evidence 
reflects that he was not enrolled in classes on August 15, 
2005 when he was in receipt of the $1,539.47 VA payment.  
Accordingly the debt in this amount is valid.  

Having found the debt in the amount of $1,539.47 valid, the 
Board will now address whether he is entitled to waiver of 
this debt.  

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver. 
38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 1.963(a). In 
the present case, the Committee in a February 2006 decision, 
did not find any fraud, misrepresentation, or bad faith on 
the part of the Veteran. 

In cases such as this, where there is no indication of fraud, 
misrepresentation, or bad faith in the record, the 
indebtedness shall be waived if the recovery of the 
overpayment would be against equity and good conscience. 38 
U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 1.965 (2009).

Consideration of equity and good conscience is intended to 
reach a result that is not unduly favorable or adverse to 
either the claimant or the Government.  It is intended to 
achieve a result that is fair.  38 C.F.R. § 1.965(a) (2009).  
Six non-exclusive elements are set forth in the regulations 
that must be addressed to determine whether the facts and 
circumstances in a particular case dictate that collection of 
an overpayment would be against equity and good conscience.  
The following six elements, which are not intended to be all 
inclusive consist of: (1) the fault of the debtor; (2) 
balancing of faults between the debtor and VA; (3) undue 
hardship of collection on the debtor; (4) a defeat of the 
purpose of an existing benefit to the Veteran; (5) the unjust 
enrichment of the Veteran; and (6) whether the Veteran 
changed positions to his/her detriment in reliance upon a 
granted VA benefit. 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  
Each of the six elements must be addressed. See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).

Again, the first two "equity and good conscience" elements 
for consideration under 38 C.F.R. § 1.965(a) are the fault of 
the debtor, and balancing the fault of the debtor and VA.  As 
discussed above regarding the validity of the debt, the 
Veteran was not enrolled due to nonpayment of fees on August 
15, 2005, and did not timely notify the VA of this situation.  
He has not submitted any documents to support his contentions 
regarding the circumstances of this withdrawal, or to justify 
his failure to notify the VA timely of his situation of 
disenrollment.  

In sum, the Veteran was at fault for not timely notifying VA 
of his withdrawal from his courses.  No corresponding fault 
on the part of VA has been persuasively demonstrated.  Thus, 
considerations of fault fail to support the Veteran's request 
for a waiver of overpayment.

Regarding the element of undue financial hardship, the Board 
has considered whether collection of the indebtedness would 
deprive the debtor or her family of the basic necessities.  
The Veteran failed to submit any financial documents to 
demonstrate how repayment would result in such hardship, 
despite being asked to do so in January 2006 and October 
2008.  Accordingly there is no evidence that such debt would 
result in financial hardship. 

The fourth element to be addressed is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  The purpose of the award of education 
benefits was to pay for educational related expenses 
associated with course work.  Ultimately the purpose of such 
education benefits is to aid Veterans in improving their 
financial situation through training for a career.  Thus, 
recovery of the overpayment is appropriate in this instance 
where there is no evidence of financial hardship and where 
the original purpose for the payment is no longer applicable.

The fifth element to be considered is "unjust enrichment," 
which means that failure to make restitution would result in 
unfair gain.  It stands to reason, that, since repayment of 
the debt is not shown to result in undue hardship in this 
instance, a waiver of the indebtedness here would presumably 
result in unfair gain.

The sixth element to be considered is whether reliance on VA 
benefits resulted in the Veteran relinquishing a valuable 
right or incurring a legal obligation.  There is no evidence 
that he relinquished any right or incurred any legal 
obligation or that he relied upon VA to his detriment, nor do 
the facts show such. 

The record does not demonstrate any additional factors which 
should be considered in adjudicating the Veteran's claim for 
a waiver of the indebtedness, and he has identified no other 
such factors.  Again he is not shown to have provided any 
evidence to support his request for a waiver, despite being 
asked to do so.  

In sum, the Board concludes that the facts of this case, when 
weighed against the various elements to be considered, do not 
demonstrate that recovery of the overpayment of benefits 
would be against equity and good conscience.  The Veteran is 
solely at fault in the creation of the debt, and failure to 
repay the debt would result in unfair gain to him.  Also, 
recovery of the overpayment would not defeat the purpose for 
which the benefits are intended, and he has not relinquished 
a valuable right or incurred a legal obligation in reliance 
on his VA benefits.  As to the question of financial 
hardship, persuasive evidence has not been presented to show 
that the Government's right to full restitution should be 
moderated.

As the preponderance of the evidence is against the claim for 
waiver, the benefit of the doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b).

An overpayment of disability compensation in the amount of 
$1,539.47  was properly created and waiver of the overpayment 
is denied.



ORDER

An overpayment of educational assistance benefits in the 
calculated amount of $1,539.47 was validly created, and 
entitlement to waiver of recovery of this overpayment is 
denied.





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


